Cole, J.
A rebearing was granted in this case solely upon the point on which the judgment was reversed, as stated in the former opinion. It appeared that the defendants were charged in the accounting with the rental value of the premises as distinguished from actual receipts. We thought that was stating the account upon a wrong principle or basis, in view of the evidence. The chief justice says the general rule is, that trustees in possession are chargeable with the actual receipts only, except upon proof of fraud or negligence on their part; and that this rule was applicable to the facts as established by the evidence. The respondent’s counsel, in moving for a rehearing, did not combat the correctness of this rule of law, but he claimed that the defendants were in no position to have the benefit of it. In other words, he insisted that the defendants had not, by a proper exception, raised the question that they were only chargeable with actual receipts and not for the rental value. Consequently, while we were entirely satisfied as to the rule for stating the account, yet, as the record was quite voluminous, we could not undertake the labor of examining the manuscript case to ascertain whether the defendants had saved the question by a proper exception. The reargument has convinced us that they have.
The cause was tried before a referee,'who took testimony under objection, and made a finding, as to the rental value of the premises, and charged the defendants therewith in the account. The defendants filed no exceptions to the report of the referee. The plaintiff, however, did except to such report on the ground that the finding as to rental value was too low. The circuit court modified or set aside the report of the referee in that particular, and made a finding increasing the rental value with which the defendants were charged in the account. The defendants did except to this finding of the circuit court increasing the amount of the rental value with which they were charged. Such being the attitude of the case, the question is, whether the defendants are in a position now to insist that they are chargeable only with the rent which they actually received, or are concluded on that question because they did *148not file exceptions to tbe report of the referee. As we have stated, on the trial before the referee the defendants objected to questions ashed witnesses on the part of the plaintiff inquiring as to the value of the use and occupation of the premises. The referee overruled these objections, admitted the testimony, and found upon it. It is true, the objections taken to this testimony before the referee were general, but they indicated unmistakably the position or claim of defendants that this was not the measure of their liability, and that they were not justly chargeable with the rental value, but only for actual receipts. And on the hearing before the circuit court, the defendants could avail themselves of their objection to that kind of testimony which had been taken before the referee, without any further exception. They might have insisted in the circuit court, on the motion of the plaintiff to modify the report as to the rental value, that the referee had improperly admitted the testimony upon that subject against their objection. This they could do though they had failed to file exceptions to the report of the referee. For surely we do not suppose a party, after having once fairly raised a question on the record by his objection, is bound to go on and object indefinitely in order to have the benefit of his exception.
Nor do we think there is anything in Pettigrew v. The Village of Evansville, 25 Wis., 223, or Yates v. Shepardson, 39 id., 174, to which we were referred by plaintiff’s counsel, in conflict with these views. The questions of practice considered in those cases arose upon a state of facts so dissimilar to the case at bar as to render the decisions of little application. In the former case, the circuit court found in favor of the plaintiff! upon the facts, but against him as to the law, and gave judgment for the defendants. On appeal by the plaintiff, this court held that the only questions presented were upon his exceptions, which for the most part were to the conclusions of law on the facts found, and that the evidence was not before us for review. In Yates v. Shepardson, the report of the referee before whom the case was tried was held final as to any fact found by him to which no exception was taken. But *149it does not appear that in either of these cases the court had occasion to consider whether an objection to testimony on the trial before the referee could or could not be taken advantage of in the circuit court on a motion by the other side to modify the report on a point involving the question of the admissibility of such testimony, and where an exception was taken to the finding of the court based on that very testimony. That is the question presented here. ~We therefore think the defendants have saved the question by their objection to the testimony before the referee, and by the exception which they took to the finding of the circuit court upon the subject.
Again, it is said the defendants are estopped from raising the question that the rental value is not the true rule for stating the account, by the issue in the pleadings. The plaintiff alleged in the complaint that the use and occupation of the premises for the time the defendants had occupied and held possession of them, was worth the sum of $4.00 per acre per annum. To this allegation the defendants answered denying that the use of the premises during the time that they occupied them was worth the sum of $4.00 per acre per annum, and averred that the use thereof was not worth, during the said period, to exceed the sum of $1.50 per acre per annum. In reference to this issue we remark that it does not appear that the actual rent received by the defendants would amount to more than $1.50 per acre per annum. But the better answer to the argument is, that the issue tendered and accepted was an immaterial one, which does not conclude the defendants from insisting upon the proper rule for the accounting.
By the Court. — The judgment is reversed, and the cause remanded to the court below for further proceedings in conformity with the opinions of this court upon the former and upon this appeal.
LyoN, J., took no part.